596 P.2d 503 (1979)
William McKINNEY, Appellant,
v.
The STATE of Nevada, Respondent.
No. 10368.
Supreme Court of Nevada.
June 28, 1979.
James O. Porter, Las Vegas, for appellant.
Richard H. Bryan, Atty. Gen., Carson City, Robert J. Miller, Dist. Atty., H. Leon Simon, Chief App. Deputy, Dist. Atty., Clark County, Las Vegas, for respondent.

OPINION
PER CURIAM:
Appellant was convicted of first degree murder by jury verdict and sentenced to life with the possibility of parole. On appeal appellant claims that there was insufficient evidence to support the jury's verdict. We disagree.
The victim of this crime was killed during the theft of an automobile which had been loaned to him by his employer. During a video-taped conversation with undercover officers working "Operation Switch", a decoy "fence" business operated by law enforcement agencies, McKinney admitted that he had planned the theft and had driven his accomplices to the location where they stole the car. Other evidence substantiates the conclusion that appellant participated in a common scheme to steal the car. The killing of the victim, although not intended by the appellant, was a natural and probable consequence of the planned robbery. Cf. State v. Cushing, 61 Nev. 132, 148-149, 120 P.2d 208, 216 (1941). Therefore, McKinney is criminally liable for the acts of his cohorts. McKinney v. Sheriff, 93 Nev. 70, 560 P.2d 151 (1977); Commonwealth v. DeMoss, 401 Pa. 395, 165 A.2d *504 14 (1960), cert. denied, 365 U.S. 822, 81 S.Ct. 708, 5 L.Ed.2d 701 (1961)
Where, as here, there is substantial evidence to support the jury's verdict, this court will not disturb the verdict nor set aside the judgment. Stewart v. State, 94 Nev. 378, 580 P.2d 473 (1978); Sanders v. State, 90 Nev. 433, 529 P.2d 206 (1974).
Affirmed.